UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2188


PENSICOLA BANKS,

                Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary, Department of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00032-JFA)


Submitted:   February 19, 2014              Decided:    March 20, 2014


Before WYNN and     DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pensicola Banks, Appellant Pro Se.        Terri Hearn Bailey,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pensicola    Banks   appeals      the    district    court’s       order

accepting     the   recommendation        of   the     magistrate       judge    and

granting the Defendant summary judgment in Banks’s civil action.

We   have    reviewed    the   record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Banks v. McHugh, No. 3:12-cv-00032-JFA (D.S.C. Aug.

23, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in   the    materials

before   this    court   and   argument     would    not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        2